INFORMAL OR NON-RESPONSIVE REPLY AFTER EXAMINER ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
Inventor’s election, without traverse, of the compound diagramed on page 17 of 18 of the 6/27/2021 Response as the species elected to begin prosecution is acknowledged.  This is instant compound 26 (specification pages 60-61).  However, the elected species is not encompassed by the instant claim set.  
Note that instant claim 1 requires that when L is L1, as it is in the elected species, then variable r of L1 must be 2.  (Instead, in the elected species variable r is 1.)  Furthermore, the portion of the elected species corresponding to Q is not encompassed by any of the definitions of Q ( (C1), (D1), (D2), (B1), (B2) or (B3) ) in instant claim 1.  
As is of record, applicant is once again required under 35 U.S.C. 121 to elect a single disclosed species (i.e. a single, unique chemical compound), or a single grouping of patentably indistinct species (i.e. a single set of chemical compounds all classified in the same group and subgroup of the current CPC system), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  The elected species, or single grouping of patentably indistinct species, must also be encompassed by the instant pending claim set.  


Conclusion
The reply filed on 6/27/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the elected species is not encompassed by the instant claim set.   See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/8/2021